RECEIVED

VG 29 2019 UNITED STATES DISTRICT COURT
AUG 29 ZU WESTERN DISTRICT OF LOUISIANA

TONY R. MOORE, CLERK ALEXANDRIA DIVISION

WESTEAN DISTRICT OF LOUISIAN
ME TE ANDEIA, LOUISIANA

 

WILKENS PHILIUS CASE NO. 19-CV-701

vs. JUDGE DRELL

KEVIN MCALEENAN, ET AL. MAG. JUDGE PEREZ-MONTES
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate Judge previously filed
herein (Doc. 4), and after de novo review of the record, including the objections filed by Petitioner (Doc.
11), and having determined that the findings are correct under applicable law; it is hereby

ORDERED that Petitioner’s “Emergency Motion” (Doc. 2) is DENIED. It is further

ORDERED, ADJUDGED and DECREED that Petitioner’s petition for writ of habeas corpus
pursuant to 28 U.S.C. § 2241 is DISMISSED without prejudice based on the court’s lack of jurisdiction.
Rosales v. Bureau of Immigration and Customs Enforcement, 426 F.3d 733, 735-36 (5™ Cir. 2005) (Real
ID Act stripped federal district courts of jurisdiction over habeas petitions attacking removal orders);
Castillo-Perales v. Holder, 411 Fed. Appx. 695, 695-96 (5" Cir. 2011) citing Mansoor v. Gonzales, 188
Fed. Appx. 273 (5" Cir. 2006) (although federal court of appeals is the sole remedy for review of removal
orders under the Real ID Act, a district court may not transfer a petition for such review to the court of
appeals except when such petition was pending at the time of the Real ID Act’s enactment). We note for
petitioner’s benefit that he may refile his petition with the U.S. Fifth Circuit Court of Appeals, but should
be aware of applicable time limits for such filing as described at 8 USC § 1252(b)(1).

a
THUS DONE AND SIGNED thing day of August, 2019 at Alexandria, Louisiana.

 

 

UNITED STATES DISTRICT COURT
